Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 7, 10, 13 and 14.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dierker (US 2008/0161418 A1) (with Geffroy et al (US 2013/0280197 A1), which is being cited here merely to support the Examiner’s assertion that cetearyl alcohol is a mixture of cetyl alcohol and stearyl alcohol; and with Trulux’s product data sheet for Emulgade PL 68/50 obtained from the internet website, https://trulux.com.au/emulgade-pl-68-50/).
cocoglyceride (instant emollient), 5.0 wt.% of caprylic/capric triglyceride (instant emollient), 1 wt.% of glycerol stearate, 6.0 wt.% of diethyldecane (instant emollient), 0.5 wt.% of potassium cetyl phosphate (instant emulsifier), 0.3 wt.% of carbomer (instant gelling agent) and water.  
Dierker’s cosmetic composition furthermore contains 5.0 wt.% of Emulgade PL68/50 (a mixture of cetearyl glucoside and cetearyl alcohol).  As evidenced by Geffroy et al ([0107] and Trulux’s product data sheet for Emulgade PL 68/50 (see under “Specifications”) (and as also stated by Applicant themselves in their argument filed on September 30, 2020), Emulgade 68/50 is a 1:1 mixture of cetearyl glucoside and cetearyl alcohol, the cetearyl alcohol being a mixture of cetyl alcohol (instant emollient wax) and stearyl alcohol.  This means that Emulgade 68/50 is composed of 50% cetearyl glucoside and 50% of cetearyl alcohol (the cetearyl alcohol being a mixture of cetyl alcohol and stearyl alcohol).  Since there is 5 wt.% of Emulgade 68/50 present in Dierker’s first composition, this means that there are 2.5 wt.% of cetearyl glucoside and 2.5 wt.% of cetearyl alcohol present in Dierker’s first composition.  Furthermore, since cetearyl alcohol is a mixture of cetyl alcohol and stearyl alcohol, this means that the amount for the cetyl alcohol present in the mixture of cetyl alcohol and stearyl alcohol (as contained in Dierker’s 5.0 wt.% of Emulgade PL 68/50) would have to be greater than 0 wt.% and less than 2.5 wt.%.  Such range for the cetyl alcohol (instant emollient wax) overlaps with instant range of 1.5-3% for the emollient wax, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Thus, Dierker’s cosmetic composition discussed above contains (i) 12.0 wt.% of the sum of cocoglyceride, caprylic/capric triglyceride and diethyldecane (instant emollients), (ii) greater than 0 wt.% and less than 2.5 wt.% of cetyl alcohol (instant emollient wax), (iii) 0.5 wt.% of potassium cetyl phosphate (instant emulsifier) and (iv) 0.3 wt.% of carbomer (instant gelling agent).  Therefore, for Dierker’s cosmetic composition discussed above, instant ratio (a) of gelling agent/emulsifier would be 0.6; instant ratio (b) of gelling agent/emollient would be 0.025; and instant ratio (c) of wax/emollient would be greater than 0 and less than 0.21.  Such range for the ratio (c) of wax/emollient overlaps with instant range of less than or equal to 0.5, thus rendering instant range prima facie obvious.  In re Wertheim, supra.  Thus, Dierker renders obvious instant claims 1-5, 8, 15 and 16.
With respect to instant claims 6, 11 and 12, as discussed above, Dierker’s cosmetic composition (shown in the table on pg.6 of the reference) contains emollients in the amount of 12.0 wt.%.  However, in [0031], Dierker clearly teaches that its oil/emollients can be present in the amount that ranges from 1 to 50 wt.% (in particular, 5-15 wt.%).  Such ranges overlap with instant ranges of claims 6, 11 and 12, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Therefore, Dierker renders obvious instant claims 6, 11 and 12.
With respect to instant claims 9 and 17, as discussed above, Dierker’s cosmetic composition contains 0.3 wt.% of carbomer (instant gelling agent).  The amount 0.3 wt.% for the carbomer is very close to the lower end of instant ranges of 0.4-0.6% of claim 9 and instant range of 0.4-0.5% of claim 17 for amount the gelling agent, thus rendering instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Dierker’s teaching renders obvious instant claims 9 and 17. 
Response to Arguments
Applicant argues that Dierker does not disclose or suggest the claimed invention, which is directed to a personal care composition comprising specific types of ingredients in specific ratios.  Applicant argues that Dierker’s cosmetic composition shown in the table on pg.6 of the reference contains diethyldecane (Dierker’s hydrocarbon produced using Kolbe electrolysis of fatty acids that is suitable for use as a volatile emollient with good spreading qualities in cosmetics) and such composition would not lead one skilled in the art to the claimed composition.  It seems that applicant is arguing  that diethyldecane was not previously included (by the Examiner) as one of the emollients in calculating instant ratios (b) and (c) and when included would not meet instant composition comprising specific types of ingredients in specific ratios.  However, as already shown above in Paragraph 5, even including diethyldecane as an emollient, Dierker still teaches instant ratios (b) and (c) and thus teaches the claimed invention.
For the reasons stated above, instant 103 rejection over Dierker still stands.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 13, 2021